DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Pompei, US Patent Pub. 20160227329 A1, in view of Kappus et al, US Patent Pub. 20160057525 A1. (The Kappus et al reference is cited in IDS filed 1/14/2021)
Re Claim 1, Pompei discloses a method for generating parametric sound comprising modulation of an ultrasonic signal with a processed input audio signal and driving an electrostatic transducer with a modulated ultrasonic signal characterised in that (fig. 1; para 0018), the processing of an input audio signal comprises steps of: compressing dynamic range of the input audio signal with the adjusted frequency content (fig. 1: 102; para 0018: compression by pre-processor 102); detecting signal level of the compressed input audio signal with adjusted frequency content (fig. 1: detector 104; para 0018); adding the detected input audio signal level to the audio signal after dynamic range compression to make it hold only positive values and taking square root of thus summed audio signal (fig. 1: 108; para 0018: sum signal of compressed input audio signal and detected signal with the result of sum being entirely positive); and wherein the method further comprises steps of amplifying the modulated ultrasonic signal for driving at least one electrostatic transducer (fig. 1: amplifier 116 to amplify modulated ultrasonic signals to drive transducer 118); but fails to explicitly disclose adjusting frequency content of the input audio signal based on the input audio signal amplitude. However, Kappus et al discloses a system that teaches the concept of adjusting frequency content of an input audio signal based on the input audio signal amplitude (Kappus et al, paras 0002, 0035-0037, 0052: frequencies are cut-off/adjusted based on audible range of humans(essentially human audible amplitudes) via low and high pass filters). It would have been obvious to incorporate the ability to adjust the frequency content of the input audio signal of Pompei according to the human audio range as taught in Kappus et al for the purpose of insuring that the ultrasonic signals are still within human audio perception range.
Re Claim 2, the combined teachings of Pompei and Kappus et al disclose method according to claim 1, wherein the modulated ultrasonic signal is amplified for driving the at least one electrostatic transducer (Pompei, fig. 1: amplifier 116 to amplify modulated ultrasonic signals to drive transducer 118; Kappus et al, fig. 1: amplifier 5) and a multi-strand wire coil in series-resonance (Kappus et al, fig. 7: 134; para 0077: coil).
Claim 3 has been analyzed and rejected according to claim 1. 
Claim 4 has been analyzed and rejected according to claim 2.

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Pompei, US Patent Pub. 20160227329 A1, and Kappus et al, US Patent Pub. 20160057525 A1 as applied to claim 3 above, in view of Pompei2, US Patent Pub. 20120051556 A1. 
Re Claim 5, the combined teachings of Pompei and Kappus et al disclose system according to claim 3, but fails to disclose further comprising visual feedback means. However, Pompei2 discloses an ultrasonic output system that teaches the concept of utilizing visuals (Pompei2, para 0054). It would have been obvious to use visuals as taught in Pompei2 for the purpose of improving audible energy from the projected beams and direct them to specific areas.
Re Claim 6, the combined teachings of Pompei and Kappus et al disclose system according to claim 3, but fail to disclose further comprising distance measurement means from listener or other object. However, Pompei discloses a system to output ultrasonic sounds that teaches the concept of determining the distance between ultrasonic output and a listener and adjust the output according to determined distance (Pompei2, para 0069: determining the distance is read as measuring the distance). It would have been to modify Pompei et al such that it includes the ability to determine/measure distance between the ultrasonic output and a listener as taught in Pompei2 for the purpose of being able to compensate for listening capabilities of listeners at different distances from the ultrasonic output.

Claims 7, 9-11, 13-17 are rejected under 35 U.S.C. 103 as being unpatentable over Pompei2, US Patent Pub. 20120051556 A1, in view of Kim, US Patent Pub. 20150109880 A1.
Re Claim 7, Pomopei2 discloses electrostatic transducer comprising: a back plate (paras 0033-0034: membrane & multiple electrodes, 0036-0039: backplate, 0051, 0053); a membrane (paras 0033-0034: membrane & multiple electrodes, 0036-0039: backplate, 0051, 0053); and multiple electrically driven cells characterised in that each cell comprises multiple bottom electrodes (paras 0033-0034: membrane & multiple electrodes, 0036-0039: backplate, 0051, 0053); but fails to explicitly disclose wherein at least two of said bottom electrodes are support electrodes and said support electrodes have a convex shaped top part. However, Kim discloses an ultrasonic system that teaches the concept of an ultrasonic transducer with electrodes where the ultrasonic transducer has an overall convex shape (Kim, para 0056). It would have been obvious to modify the Pompei2 ultrasonic device such that its electrodes have a convex shape as taught in Kim since Kim teaches its overall ultrasonic transducer has a convex shape for the purpose of reducing the possibility of generating artifacts.
Re Claim 9, the combined teachings of Pompei2 and Kim disclose electrostatic transducer according to claim 7, wherein the multiple bottom electrodes of each cell are support electrodes and a central electrode (Pompei2, paras 0033-0034: membrane & multiple electrodes where one of the electrodes naturally include a central electrode, 0036-0039: backplate, 0051, 0053).
Re Claim 10, the combined teachings of Pompei2 and Kim disclose electrostatic transducer according to claim 7, wherein the support electrodes are shared between each two consecutive cells (Pompei2, paras 0033-0034: membrane & multiple electrodes, 0036-0039: backplate, 0051, 0053).
Re Claim 11, the combined teachings of Pompei2 and Kim disclose electrostatic transducer according to claim 7, wherein each cell has individual set of support electrodes (Pompei2, paras 0033-0034: membrane & multiple electrodes, 0036-0039: backplate, 0051, 0053).
Re Claim 13, the combined teachings of Pompei2 and Kim disclose electrostatic transducer according to claim 7 having an array of cells or groups of cells that are independently drivable (Pompei2, paras 0033-0034: membrane & multiple electrodes, 0036-0039: backplate, 0051, 0053).
Re Claim 14, the combined teachings of Pompei2 and Kim disclose electrostatic transducer according to claim 7, wherein each cell has support electrodes and a central electrode that are independently drivable (Pompei2, paras 0033-0034: membrane & multiple electrodes where one of the electrodes naturally include a central electrode along with a support electrode, 0036-0039: backplate, 0051, 0053).
Re Claim 15, the combined teachings of Pompei2 and Kim disclose method for producing an electrostatic transducer according to claim 7 characterised in that the back plate is formed from an electrically non-conductive material (Pompei2, para 0051: dielectric material) and each support electrode of each cell is formed on the surface of the back plate by depositing an electrically conductive base and an electrically conductive top part (Pompei2, paras 0033-0034: membrane & multiple electrodes where one of the electrodes naturally include a central electrode along with a support electrode and a conductive electrode, 0036-0039: backplate, 0051, 0053).
Re Claim 16, the combined teachings of Pompei2 and Kim disclose method according to claim 15 characterised in that a central electrode for each cell is formed on the surface of the back plate by depositing an electrically conductive base (Pompei2, paras 0033-0034: membrane & multiple electrodes where one of the electrodes naturally include a central electrode along with a support electrode and a conductive electrode, 0036-0039: backplate, 0051, 0053).
Re Claim 17, the combined teachings of Pompei2 and Kim disclose method according to claim 16, wherein each central electrode of each cell is further provided with an electrically conductive top part (Pompei2, paras 0033-0034: membrane & multiple electrodes where one of the electrodes naturally include a central electrode along with a support electrode and a conductive electrode, 0036-0039: backplate, 0051, 0053).

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE C MONIKANG whose telephone number is (571)270-1190. The examiner can normally be reached Mon. - Fri., 9AM-5PM, ALT. Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 571-272-7503. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GEORGE C MONIKANG/Primary Examiner, Art Unit 2651            				9/10/2022